        Case 3:20-cv-00917-HZ          Document 228        Filed 04/22/21   Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.,         )
                                      )              Case No. 3:20-cv-00917-HZ
        Plaintiffs                    )
                                      )              STIPULATED AMENDMENT TO
        v.                            )              ORDER ON SANCTIONS
                                      )
CITY OF PORTLAND, a municipal         )
corporation, and MULTNOMAH COUNTY, )
a political subdivision of the State, )
                                      )
        Defendants.                   )
                                      )
                                      )

       On March 16, 2021, the Court issued an Opinion & Order (ECF 220) detailing coercive

sanctions ordered upon the City of Portland. Sanction number five requires certain training and

demonstrated understanding for “RRT grenadier[s]” operating FN303 or 40MM less-lethal

launchers in crowd control settings. ECF 220, at 6. All Plaintiffs and the City of Portland hereby

stipulate that paragraph five ought to apply to all Portland Police Bureau members who may use

either a FN303 or a 40MM less-lethal launcher in a crowd control setting. Therefore, the parties

stipulate that the language of paragraph five should read, “No PPB member shall use …”. The

parties jointly request that the Court modify the order to so read.

DATED April 21, 2021


s/Jesse Merrithew                                     s/ Naomi Sheffield

Jesse Merrithew, OSB No. 074564                       Naomi Sheffield, OSB No 170601
Viktoria Safarian, OSB No. 175487                     J. Scott Moede, OSB No 934816
         Case 3:20-cv-00917-HZ     Document 228   Filed 04/22/21   Page 2 of 2



Levi Merrithew Horst PC                      Robert Yamachika, OSB No 065560

J. Ashlee Albies, OSB No. 051846             Portland Office of City Attorney
Whitney B. Stark, OSB No. 090350             Attorneys for City of Portland
Maya Rinta, OSB No. 195058
Albies & Stark LLC

Juan C. Chavez, OSB No. 136428
Brittney Plesser, OSB No. 154030
Alex Meggitt, OSB No. 174131
Franz H. Bruggemeier, OSB No. 163533
Oregon Justice Resource Center

Attorneys for Plaintiffs




Page 2        STIPULATED AMENDMENT TO ORDER ON SANCTIONS
